 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Capital Times Company, Employer-Petitionerand Local 64, Madison Newspapers Guild, AFL-CIO-CLC. Case 30-UC-118January 10, 1978DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 26, 1977, the Regional Director forRegion 30 issued his Decision and Order in theabove-entitled proceeding in which he clarified theexisting bargaining unit, as requested by the Employ-er, inter alia, by excluding the head librarian, DianeWoodstock, on the basis that she is a supervisor.Thereafter, the Union timely filed a request forreview of the Regional Director's decision on thegrounds that, in resolving certain of the Employer'sclarification requests, he made erroneous findings offact and conclusions of law. The Employer filedopposition thereto.On August 22, 1977, the Board by telegraphic ordergranted the request for review only as to the issueraised concerning the head librarian and denied it inall other respects.' Thereafter, the Employer and theUnion filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record withrespect to the issues under review, including thebriefs on review, and makes the following findings:The Regional Director found that Head LibrarianWoodstock assigns work to her assistants, schedulestheir hours, grants time off, approves vacation timerequests, and enforces the city editor's work rulerequiring that the library be covered until thedeadline time of 12:30 p.m. He also found that shehas effectively recommended the hire of an assistantlibrarian and has recommended a replacement forabsent employees. On the bases of these findings, theRegional Director concluded that Woodstock is asupervisor.The Employer is engaged in the publication of anafternoon newspaper in Madison, Wisconsin, and theadjacent rural areas. Since 1934 the Employer hasrecognized the Union as the collective-bargainingrepresentative for all editorial department employees,excluding one editor, one executive editor, oneassociate editor, one managing editor, one cityeditor, and two confidential employees. The latestcontract expired December 8, 1976, and, at the timeI Chairman Fanning, dissenting in part, would also have granted reviewas to the other individuals involved in the underlying proceeding.234 NLRB No. 28of the hearing herein, the parties were negotiating fora new contract.Diane Woodstock has been president of Local 64since 1974 and is currently a vice president of itsparent international union. The record shows thatshe has been a librarian since 1965 and the headlibrarian since 1969, when it was agreed among thethree librarians, with Executive Editor Maraniss'approval, that she would be head librarian and work4 days per week, and the other two librarians wouldeach work 3 days per week.The Union contends that in making his findingsthe Regional Director ignored the testimony ofWoodstock. The Union argues that, in the light ofthat testimony, there is not sufficient evidence in therecord that she should be removed from the existingunit as a supervisor. We agree.Woodstock reports to City Editor Zweifel. She andthe other librarians cut stories from the CapitalTimes daily papers and file them in accordance withestablished categories. Whenever new categories areneeded the three librarians jointly determine them.They also pull the files for the reporters and membersof the public. The Employer's managing editor,Robert Meloon, testified that Woodstock determineswhen the other librarians will work, grants time off,approves the vacation schedule, and has effectivelyrecommended individuals for hire. However, Wood-stock testified that she and the other librarians decidecollegially which days each will work, which floatingholidays each will take, and when each will take timeoff. Even after the work schedule is set, the otherlibrarians sometimes exchange days or hours witheach other without notifying Woodstock. They alsowork out their vacation schedule subject to theapproval by City Editor Zweifel.Shortly after Woodstock became head librarian,one of the other librarians quit. Woodstock recom-mended that Maraniss hire Judy Klongland. Maran-iss interviewed Klongland and hired her withoutfurther reference to Woodstock. Woodstock alsorecommended to Managing Editor Meloon thatVirginia Christianson, who was once the Employer'shead librarian, be used on a temporary basis as areplacement for librarians who are absent because ofillness, vacation, or other reasons. Although Wood-stock has been required to get permission from thecity editor each time she wishes to employ Christian-son, she testified that she has not been refused suchpermission when she has a valid reason for makingthe request.The Employer's last three city editors (Maraniss,Meloon, and Zweifel) promulgated the rule that thelibrary must remain open until after the 12:30 p.m.174 CAPITAL TIMES COMPANYdeadline for submission of -,ories by reporters.Woodstock testified that she notified the otherlibrarians of this rule but did nr' in any way enforceit.It appears from the testimony of Woodstock, whichis contrary to the conclusionary testimony of Me-loon, and from our reading of the record as a wholethat Woodstock does not responsibly direct assistant2 Although the Employer at the outset of the hearing contended, in thealternative, that Woodstock is a managerial employee, it introduced noevidence-and we find none in the record-to support that contention.librarians in their work, effectively recommend theirhire, or make work assignments or other decisionsaffecting their status. Accordingly, we conclude,contrary to the Regional Director, that the recordevidence does not support a finding that Woodstockis a supervisor as defined in the Act. We shalltherefore deny the Employer's clarification request asto Woodstock.2Chairman Fanning agrees with his colleagues' conclusions as to Woodstock,but would not restrict the Board's review solely to this issue. See fn. I, supra.175